                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UROGYNECOLOGY SPECIALIST                           )
OF FLORIDA LLC,                                    )
                                                   ) NO.: 6:20-cv-1174-Orl-22EJK
                                                   )
               Plaintiff,                          )
v.                                                 )
                                                   )
SENTINEL INSURANCE COMPANY,                        )
LTD.,                                              )
              Defendant.                           )
                                                   )
                                                   )
                                                   )

          NOTICE OF FILING A CERTIFIED COPY OF INSURANCE POLICY

        COMES NOW the Defendant, SENTINEL INSURANCE COMPANY, by and through

its undersigned counsel, and files its Notice of Filing of the following Exhibits:

     1. A certified copy of the Commercial Property and Casualty Policy issued by Defendant to

        Plaintiff which is the subject of this lawsuit (attached as Exhibit “1”).

     2. A Transcript of the Hearing on Plaintiff’s Motion for Preliminary Injunction in Social

        Life Magazine, Inc. v. Sentinel Ins. Co., Ltd., No. 20-cv-3311 (S.D.N.Y. May 14, 2020)

        (attached as Exhibit “2”).

These documents will be used in support of Defendant’s Motion to Dismiss Under Rule 12(b)(6),

which is being filed on July 8, 2020.
                                        Respectfully submitted,

                                        BUTLER WEIHMULLER KATZ CRAIG LLP

                                        /s/ Troy J. Seibert
                                        Troy J. Seibert
                                        Florida Bar No.: 84668
                                        Email: tseibert@butler.legal
                                        400 North Ashley Drive, Suite 2300
                                        Tampa, FL 33602
                                        Telephone: (813) 594-5811

                                        Sarah D. Gordon
                                        John J. Kavanagh
                                        Caitlin R. Tharp
                                        STEPTOE & JOHNSON LLP
                                        1330 Connecticut Avenue, NW
                                        Washington, DC 20036
                                        Phone: 202-429-8005
                                        Email: sgordon@steptoe.com
                                        Pro Hac Vice Applications Forthcoming

                                        Attorneys for Defendant, Sentinel Insurance Company, Ltd.



                               CERTIFICATE OF SERVICE

      I certify that a copy hereof has been furnished to:

             Imran Malik
             Malik Law P.A.
             1061 Maitland Center Commons Blvd.
             Maitland, FL 32751
             Email: pleadings@maliklaw.com
             Attorney for Plaintiff

by CM/ECF on July 8, 2020.

                                                    /s/ Troy J. Seibert
                                                    Troy J. Seibert




                                                2
